DETAILED ACTION
The present application has been made of the record and currently claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4 and 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Subspecies I of Species I, there being no allowable generic or linking claim. Election was made without traverse in the during a telephonic interview on 5/18/2022. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art, in particular, “The adjustable joint accommodates thermal effects and tolerance stack-up” (see line 5 of the abstract);  
The abstract should avoid using phrases which can be implied, such as, “A tube assembly according to an exemplary aspect of the present disclosure” (see line 1 of the abstract), which is comparable to “The disclosure defined by this invention”.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 3 is objected to because of the following informalities:  
	In claim 3, line 1, “pair or fasteners” should be “pair of fasteners”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guidry (U.S. Patent No. 10,132,146).
Claim 1, Guidry discloses:
A service tube assembly (see Fig. 9) for a gas turbine engine, comprising: 
a first service tube (see Col. 7, Lines 39-41, where both fittings 132, 134 maybe coupled to pipes or other conduits in any suitable fashion) having a first fitting (considered as 134 in Fig. 9) and a first abutment surface (see annotated Fig. 9 below); 
a second service tube (see Col. 7, Lines 39-41, where both fittings 132, 134 maybe coupled to pipes or other conduits in any suitable fashion) having a second fitting (considered as 132 in Fig. 9) and 
a second abutment surface (see annotated Fig. 9), the second fitting engaged in a male/female connection with the first fitting (see annotated Fig. 9, where it is a male/female relationship), the second abutment surface threadably engaged with a threaded portion (considered as 146 in Fig. 9) of the second fitting to adjustably position the second abutment surface along the second fitting at a location where the second abutment surface abuts the first abutment surface of the first service tube; and 
a fastener (considered as 160, 162 in Fig. 9) clamping the first and second abutment surfaces together.


    PNG
    media_image1.png
    634
    780
    media_image1.png
    Greyscale


	Claim 2, Guidry discloses:
The service tube assembly according to claim 1, wherein the first abutment surface is part of a first flange (considered as 158 in Fig. 9) extending from the first fitting, 
wherein the second abutment surface is part of a second flange (considered as the combination of 156, 154 and 142 in Fig. 9) threadably engaged with the threaded portion of the second fitting, and 
wherein the fastener comprises a pair of fasteners extending through registering holes defined in the first and second flanges (see annotated Fig. 9 above hereinafter, where there are a pair of fasteners).

	Claim 3, Guidry discloses:
The service tube assembly according to claim 2, wherein the pair of fasteners includes first and second sets of bolts and nuts (see annotated Fig. 9, where there is a plurality of fasteners comprises bolts and nuts).

	Claim 5, Guidry discloses:
The service tube assembly according to claim 2, wherein the threaded portion includes external threads provided on an outer surface of the second fitting (see annotated Fig. 9, where the second fitting has external threads), and 
wherein the second flange has internal threads threadably engaged with the external threads (see annotated Fig. 9 where the second flange, which is considered the combination of 156 and 142 comprises internal threads engaged with the external threads).

	Claim 6, Guidry discloses:
The service tube assembly according to claim 5, wherein the second fitting has a male portion projecting (see annotated Fig. 9) beyond the threaded portion for mating engagement within a female portion (see annotated Fig. 9) of the first fitting.

	Claim 7, Guidry discloses:
The service tube assembly according to claim 6, wherein the male portion carries a seal (considered as 136 in Fig. 9) for sealing engagement with an inner surface (see annotated Fig. 9) of the first fitting.

	Claim 9, Guidry discloses:
The service tube assembly according to claim 6, wherein the first and second abutment surfaces surround the male portion (see annotated Fig. 9, where the abutment surfaces surround the male portion).

	Claim 16, Guidry discloses:
A service tube assembly for a gas turbine engine, comprising: 
a first service tube (see Col. 7, Lines 39-41, where both fittings 132, 134 maybe coupled to pipes or other conduits in any suitable fashion) having a first fitting (see annotated Fig. 9) at one end thereof, the first fitting having a first flange (see annotated Fig. 9); 
a second service tube (see Col. 7, Lines 39-41, where both fittings 132, 134 maybe coupled to pipes or other conduits in any suitable fashion) having a second fitting (see annotated Fig. 9) at one end thereof, the second fitting engageable in a male/female connection with the first fitting (see annotated Fig. 9), 
the second fitting having a threaded portion (see annotated Fig. 9) and a second flange (see annotated Fig. 9) threadably engaged with the threaded portion to adjust a position of the second flange along the second fitting, the second flange movable to a position in which the second flange abuts the first flange (see annotated Fig. 9); and 
fasteners (see annotated Fig. 9) engageable in registering holes defined in the first and second flanges for clamping the first and second flanges together (see annotated Fig. 9).

	Claim 17, Guidry discloses:
The service tube assembly according to claim 16, wherein the threaded portion has external threads provided on an outer surface of the second fitting (see annotated Fig. 9, where the second fitting comprises external threads), and 
wherein the second flange has internal threads threadably engaged with the external threads (see annotated Fig. 9).

	Claim 18, Guidry discloses:
The service tube assembly according to claim 17, wherein the second fitting has a male portion (see annotated Fig. 9) projecting beyond the threaded portion for mating engagement within the first fitting (see annotated Fig. 9, where the male portion is projecting beyond the threaded portion).

	Claim 19, Guidry discloses:
The service tube assembly according to claim 18, wherein the male portion carries a seal (considered as 136 in Fig. 9) for sealing engagement with an inner surface of the first fitting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guidry as applied to claim 14 and 19 above in view of McGuire et al. (U.S. Patent No. 11,214,455).
	In regards to claim 8, Guidry discloses:
The service tube assembly according to claim 7, wherein the seal includes an O-ring disposed in a corresponding groove defined on the male portion but does not disclose axially spaced-apart 0-rings disposed in corresponding grooves defined on the male portion.
However, Mcguire discloses a similar telescopic device (see Fig. 2) comprising axially spaced-apart O-rings (considered as 113 in Fig. 2) disposed in corresponding grooves defined on a male portion (see Fig. 2, where the O-rings are disposed in corresponding grooves).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the seal of Guidry with the provision of axially spaced-apart O-rings disposed in corresponding grooves defined on the male portion to further enhance the sealing effect between the male and female portion because McGuire discloses that two O-rings are used to provide a seal between the male and female portion (see Col. 3, Lines 4-8). 
Additionally, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced and, in this case, duplicating an O-ring and groove of Guidry would not produce a new and unexpected result (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) in MPEP 2144.04(VI)(B)).

In regards to claim 20, Guidry discloses:
The service tube assembly according to claim 19, but does not disclose the seal includes axially spaced-apart O-ring seals.
However, Mcguire discloses a similar telescopic device (see Fig. 2) comprising axially spaced-apart O-rings (considered as 113 in Fig. 2) disposed in corresponding grooves defined on a male portion (see Fig. 2, where the O-rings are disposed in corresponding grooves).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the seal of Guidry with the provision of axially spaced-apart O-rings disposed in corresponding grooves defined on the male portion to further enhance the sealing effect between the male and female portion because McGuire discloses that two O-rings are used to provide a seal between the male and female portion (see Col. 3, Lines 4-8). 
Additionally, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced and, in this case, duplicating an O-ring and groove of Guidry would not produce a new and unexpected result (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) in MPEP 2144.04(VI)(B)).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Belcher (U.S. Patent No. 1,573,511) discloses a similar functioning device compared to Guidry.
Olver (U.S. PGPub No. 2010/0207379) discloses a similar structured device lacking the telescoping portion. 
Goode (U.S. Patent No. 2,497,987) discloses a similar functioning device compared to Guidry.
Yancey (U.S. Patent No. 2,126,857) discloses a similar functioning device compared to Guidry.
Clafford (U.S. Patent No. 2,449,588) discloses a similar functioning device compared to Guidry. 
Yen (U.S. PGPub No. 2006/0197342) discloses a similar functioning device compared to Guidry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679